59381: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59381


Short Caption:DOGRA VS. LILESClassification:Civil Appeal - General - Other


Related Case(s):58804, 61111, 62972


Lower Court Case(s):Clark Co. - Eighth Judicial District - A623268Case Status:Remittitur Issued/Case Closed


Disqualifications:DouglasPanel Assigned:
					En Banc
					


Replacement:District Judge Flanagan for Justice Douglas


To SP/Judge:10/14/2011 / England, KathleenSP Status:Completed


Oral Argument:01/07/2013 at 10:30 AMOral Argument Location:Carson City


Submission Date:01/07/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantJagdish DograJennifer Andreevski
							(Law Office of William R. Brenske)
						William R. Brenske
							(Law Office of William R. Brenske)
						Anastasia L. NoeBert E. Wuester, Jr.
							(Raleigh & Hunt, P.C.)
						


AppellantMelinda Booth DograJennifer Andreevski
							(Law Office of William R. Brenske)
						William R. Brenske
							(Law Office of William R. Brenske)
						Bert E. Wuester, Jr.
							(Raleigh & Hunt, P.C.)
						


RespondentJane H. LilesJared G. Christensen
							(Barron & Pruitt, LLP)
						Joel D. Henriod
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Peter A. Mazzeo
							(Barron & Pruitt, LLP)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber LLP/Las Vegas)
						



13-39243: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/10/2011Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


10/10/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)11-31021




10/10/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-31023




10/13/2011Filing FeeFiling Fee Paid. $250.00 from Raleigh & Hunt check no. 665.


10/14/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Kathleen J. England.11-31651




10/27/2011Docketing StatementFiled Docketing Statement Civil Appeals.11-33278




11/14/2011Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: November 30, 2011.11-34919




12/01/2011Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.11-36868




12/08/2011Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.11-37625




12/14/2011Transcript RequestFiled Appellants', Melinda and Jay Dogra's, Certificate Providing Notice that No Transcript Is Being Requested, Pursuant to NRAP9(a)(1)(C).11-38412




03/07/2012AppendixFiled Appellants' Appendix Volume 1.12-07254




03/07/2012AppendixFiled Appellants' Appendix Volume 2.12-07264




03/07/2012BriefFiled Appellants' Opening Brief.12-07455




04/06/2012BriefFiled Respondent's Answering Brief.12-11027




04/06/2012AppendixFiled Respondent's Appendix Volume 1.12-11028




05/07/2012BriefFiled Appellants' Reply Brief.12-14189




05/07/2012Case Status UpdateBriefing Completed/To Screening.


06/07/2012MotionFiled Motion. Emergency Petition to Stay Proceedings. (STRICKEN PER ORDER 6/20/12)


06/11/2012MotionFiled Respondents' Opposition to Petitioner Susan Hiroko Liles' Emergency Petition to Stay Proceedings.12-18297




06/11/2012Notice/IncomingFiled Certificate of Service: Respondents' Opposition to Petitioner Susan Hiroko Liles' Emergency Petition to Stay Proceedings.12-18339




06/12/2012Order/ProceduralFiled Order to Show Cause. Susan H. Liles shall have until 4 p.m. on Friday, June 15, 2012, to show cause why her emergency petition to stay proceedings should not be stricken. The Dograss shall have until 4 p.m. on Monday, June 18, 2012, to file and serve any reply to Susan H. Liles' response to this order. Fn1[All documents submitted in response to this order shall be filed personally, electronically, or by facsimile transmission with the clerk of this court in Carson City. Service of all documents shall be personal, electronic, or by fax.]12-18443




06/15/2012MotionFiled Response to Order to Show Cause Re Emergency Petition to Stay Proceedings.12-18899




06/15/2012MotionFiled Petitioner's Rply to Respondent's Opposition to Petitioner's Emergency Petition to Stay Proceedings. (STRICKEN PER ORDER 6/20/12)


06/18/2012MotionFiled Appellants' (inappropriately referred to as Respondents in Susan Liles' caption) Reply to Susan Liles' Response to Order to Show Cause.12-19123




06/19/2012OtherReceived Returned Mail.  Order filed 6/12/12 addressed to Anastasia L. Noe/Raleigh, Hunt, McGarry & Drizin, P.C.  Per the State Bar, Ms. Noe is no longer with this firm.  Address has been updated and Order mailed to new address.


06/20/2012Order/ProceduralFiled Order Regarding Susan H. Liles' "Emergency Petition to Stay Proceedings". We direct the clerk of this court to strike her June 7, 2012, emergency petition to stay proceedings and her June 15, 2012, reply to opposition. We further deny her request for a temporary stay.12-19377




09/24/2012Order/ProceduralFiled Order Scheduling Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.12-30063




09/28/2012Notice/IncomingFiled Notice of Appearance (William Brenske and Jennifer Andreevski of the Law Office of William Brenske appearing on behalf of the appellants Melinda Booth Dogra and Jagdish Dogra).12-30692




11/21/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Monday, January 7, 2013, @ 10:30 a.m. in Carson City. Argument shall be limited to 30 minutes.12-37027




12/18/2012Notice/IncomingFiled Notice of Appearance (Daniel Polsenberg and Joel Henroid of the law firm of Lewis and Roca LLP, appearing on behalf of respondent Jane H. Liles).12-39982




12/21/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-40457




01/07/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


05/14/2013OtherJustice Michael L. Douglas disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal.


06/07/2013Order/ProceduralFiled Order Directing Supplemental Briefing. Appellants: Supplemental brief due: 20 days. Thereafter, respondent shall have 20 days to file and serve a response. Fn1[The Honorable Michael L. Douglas, Justice, has voluntarily recused himself from participation in this matter.]13-16698




06/26/2013BriefFiled Appellants' Supplemental Brief re: Whether Interpleader Action Subjected Respondent to Personal Jurisdiction in Nevada.13-18820




07/16/2013Order/IncomingFiled Executive Order. The Hon. Patrick Flanagan is appointed to sit in the place of Justice Michael L. Douglas.13-20894




07/16/2013MotionFiled First Motion for Extension to File Supplemental Brief.13-20899




07/19/2013MotionFiled Appellants' Response to Motion to Extend Time to File Supplemental Brief.13-21220




07/22/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent shall therefore have until August 15, 2013, to file and serve her supplemental brief.13-21390




08/16/2013BriefFiled Respondent's Supplemental Brief.13-24148




08/16/2013MotionFiled Appellants' Motion to Strike Respondent's Supplemental Brief re: Whether Interpleader Action Subjected Respondent to Personal Jurisdiction in Nevada as Untimely.13-24241




08/19/2013MotionFiled Motion Appellant's Notice of Withdrawal of Motion to Strike Respondent's Supplemental Brief Re: Whether Interpleader Action Subjected Respondent To Personal Jurisdiction In Nevada as Untimely.13-24386




09/03/2013Order/ProceduralFiled Order Regarding Motion to Strike. Appellants have notified this court that they wish to withdraw their motion to strike respondent's supplemental brief. In light of the notice of withdrawal, no action will be taken on the motion to strike.13-25901




12/26/2013Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded."  By the Court, Flanagan, D.J.  fn1-[The Honorable Patrick Flanagan, District Judge in the Second Judicial District Court, was designated by the Governor to sit in place of the Honorable Michael L. Douglas, Justice, Nev. Const. art. 6, § 4, who voluntarily recused himself from participation in the decision of this matter.] Majority:  Flanagan/Pickering/Hardesty/Parraguirre.  Gibbons, J., with whom Cherry and Saitta, JJ., agree, concurring in part and dissenting in part.  129 Nev. Adv. Opn. No. 100. EN BANC13-39243




01/21/2014RemittiturIssued Remittitur.14-01917




01/21/2014Case Status UpdateRemittitur Issued/Case Closed.


02/12/2014RemittiturFiled Remittitur. Received by District Court Clerk on January 24, 2014.14-01917